Citation Nr: 1447656	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder, to include as secondary to the service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities.

2.  Entitlement to service connection for a left lower extremity disorder, to include as secondary to the service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities.

3.  Entitlement to a rating in excess of 10 percent prior to November 20, 2012, and in excess of 40 percent from November 20, 2012, for lumbar spine degenerative joint disease.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

The Veteran and T.K.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to February 1980.  He also served in the Army National Guard of Texas with multiple periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2010 rating decisions of the VA Regional Office (RO) in Waco, Texas.  

In April 2012, the Veteran testified at a hearing conducted before a Veterans Law Judge who has since left the Board.  A transcript of the hearing has been associated with the claims file.  

The case was remanded in August 2012 for additional development, and again in March 2014 to obtain treatment records and afford the Veteran a VA examination for his service connection claims.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted by the Board in March 2014, a February 2013 rating decision granted service connection for radiculopathy of the right and left lower extremities, each evaluated as 10 percent disabling and effective from November 20, 2012.  As the Veteran did not appeal the disability rating or effective date assigned, the Board concludes that these issues are not before the Board.  
FINDINGS OF FACT

1.  A right lower extremity disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed right lower extremity disorder did not develop as a result of any incident during service, including the service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities.

2.  A left lower extremity disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed left lower extremity disorder did not develop as a result of any incident during service, including the service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities.

3.  Prior to November 20, 2012, the lumbar spine degenerative joint disease had not resulted in limiting forward flexion to 60 degrees, has not resulted in a combined range of motion not greater than 120 degrees, has not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, had not resulted in ankylosis, and did not have associated objective neurological abnormalities other than the service-connected radiculopathy of the bilateral lower extremities for which separate ratings can be granted.

4.  Since November 20, 2012, the lumbar spine degenerative joint disease has not resulted in limiting forward flexion to 85 degrees, has not resulted in a combined range of motion not greater than 235 degrees, has not resulted in ankylosis, and does not have associated objective neurological abnormalities other than the service-connected radiculopathy of the bilateral lower extremities for which separate ratings can be granted.

5.  The Veteran is service-connected for lumbar spine degenerative joint disease, evaluated as 10 percent disabling prior to November 20, 2012, and as 40 percent disabling from November 20, 2012; radiculopathy of the right lower extremity, evaluated as 10 percent disabling from November 20, 2012; and radiculopathy of the left lower extremity, evaluated as 10 percent disabling from November 20, 2012.  The Veteran's disability rating was 10 percent prior to November 20, 2012, and is 50 percent from November 20, 2012.

6.  The Veteran completed two years of high school and has not been gainfully employed since 2006. 

7.  The Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience.


CONCLUSIONS OF LAW

1.  A right lower extremity disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  A left lower extremity disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  Prior to November 20, 2012, the criteria for a rating in excess of 10 percent for lumbar spine degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2014). 

4.  Since November 20, 2012, the criteria for a rating in excess of 40 percent for lumbar spine degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2014).
5.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in letters dated in August 2007, March 2010, June 2010, and August 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claims.  The case was remanded, in part, to obtain private treatment records as the evidence reflected treatment by different providers.  The Veteran was provided with the necessary authorization and release forms; however, he failed to submit those forms.  The Board concludes that VA has discharged its duty in obtaining private treatment records.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street). 

Pertinent VA examinations were obtained in September 2009 (increased rating), December 2010 (increased rating), November 2012 (all issues) May 2013 (service connection issues), and May 2014 (service connection issues).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2014). Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27) (2014).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.

The Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that, if a claim relates to a period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service and the claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Regarding periods of regular active duty, pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Right Lower Extremity 

The Veteran's STRs show that during a period of ACDUTRA, he was in an accident in June 1980.  At that time, he injured his right ankle.  His treatment records dated through July 1980 following the accident show that he had right ankle cellulitis.  A record dated in June 1986 show that he had chiggers.  There is no indication in his STRs of a chronic right lower extremity disorder.  

Post-service treatment records show that the earliest right lower extremity complaints were in October 2001.  The Veteran reported right leg cellulitis that started days ago.  In November 2001, he was diagnosed with resolving right leg cellulitis.  X-rays of his right ankle in November 2001 only revealed a calcaneal spur.  The next right lower extremity complaints were in September 2009 when the Veteran reported swelling in his legs for several years.  He was diagnosed with edema and venostasis.  In June 2010, he reported first noticing leg swelling in 2002.  The Veteran was diagnosed with bilateral dependent edema and pretibial stasis dermatitis.  None of these treatment records contain any opinion relating the Veteran's right lower extremity complaints to his military service, to being secondary to the service-connected lumbar spine degenerative joint disease and/or bilateral lower extremity radiculopathy.    

The Veteran was afforded a skin VA examination in November 2012.  He was diagnosed with remote cellulitis of the right ankle without residuals.  The Veteran reported pain from his back down to his ankle and at times his ankles swelled up.  He denied taking any medication for the ankle and denied any further infections of the ankle.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was treated for cellulitis of the right ankle.  His examination revealed a well healed non tender scar of the anterior right ankle measuring 2.5 by 2.0 centimeters.  The examiner opined he had no residuals of the cellulitis to the right ankle, foot or leg other than the non-tender well healed scar on the ankle.

At a VA foot examination in May 2013, the Veteran was diagnosed with hammer toes and hallux valgus.  He reported being treated for an infection of the right foot and ankle in service.  He reported that he had pain in the right foot and ankle that he blamed on the infection.  During the hip and thigh and knee portions of the examination, the Veteran was diagnosed with degenerative joint disease.  He reported the same in-service infection.  The Veteran denied any injury or trauma to the hips or knees.  He reported pain in his right leg from his back.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had not been diagnosed with a right foot problem.  He was found to have hammer toe and hallux valgus of the right foot on the exam.  The examiner opined that neither of those conditions were due to or caused by the cellulitis that was treated during the Veteran's training.  The examiner noted that the Veteran also had heel spurs on X-rays.  The examiner concluded that based on a review of the Veteran's STRs, medical records and clinical expertise, the Veteran's current foot condition was less likely than not incurred in or caused by the cellulitis that occurred during service.  

The Veteran was also afforded a VA examination in May 2014.  He was diagnosed with cellulitis in 1980.  The Veteran's pertinent history was reported.  He currently described bilateral episodic redness, right greater than left, with weakness and some pain.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the Veteran exhibited venous stasis of bilateral lower legs, ankles, and feet.  The examiner noted that that was a chronic vascular phenomenon related to venous insufficiency, and clearly was unrelated to an acute, resolved staphylococcus cellulitis which occurred in 1980, whether incited by insect bites or other etiology.  Furthermore, the examiner noted that his condition was bilateral, while the original claimed condition was unilateral.  The examiner concluded that there was no nexus between his venous stasis condition of the bilateral lower extremities with any in-service event or occurrence.  

Regarding service connection on a secondary basis, the examiner opined the claimed condition was not aggravated beyond its natural progression by an in-service event, injury, illness or a service-connected condition.  The examiner opined that bilateral venous insufficiency and not degenerative joint disease or degenerative disc disease of the spine, clearly was the etiology for the Veteran's bilateral lower leg condition.  The examiner opined that there had been no aggravation beyond the natural course of venous insufficiency disease, and in fact, it appeared to parallel closely the known natural course of the condition.  The examiner opined that that applied whether or not there is evidence of radiculopathy due to spinal disease.  

Based on a review of the evidence, the Board concludes that service connection for a right lower extremity disorder is not warranted.  Although the evidence shows that the Veteran currently has diagnoses of various disorders, it does not show that any disorder is related to his military service, to include being secondary to the service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities.

Regarding service connection on a direct basis, while the Veteran's STRs show cellulitis in 1980 and chiggers in 1986, the evidence fails to show that any current disorder is related to those in-service occurrences.  The Veteran's contemporaneous STRs fail show to show that any chronic right lower extremity disorder began in service.  As discussed above, the Veteran's post-service treatment records do not show any further right lower extremity complaints until 2001, two decades after the in-service cellulitis, and over one decade after the chiggers.  No medical professional has provided any such opinion indicating that any current right lower extremity disorder is related to the Veteran's in-service illnesses.  None of the Veteran's treatment records showing right lower extremity diagnoses contain any such opinions.  The only medical opinions of record, that of the VA examiners as discussed above, indicates that the Veteran's currently diagnosed right lower extremity disorders are not related to his military service.  Those opinions are uncontradicted.  As the VA examiners' opinions were formed after examining and interviewing the Veteran, reviewing his records, and as they contained well-reasoned rationales, the Board accords such opinions great probative value.  Consequently, the evidence fails to show a nexus between any currently diagnosed right lower extremity disorder and an in-service event, injury, or disease.  

Furthermore, regarding service connection on a presumptive basis, as the Veteran's claimed right ankle injury was during a period of ACDUTRA, the provisions regarding service connection for chronic diseases on a presumptive basis do not apply.  

The Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  The Veteran's treatment records and contentions have not indicated a continuity of arthritis symptomatology following his military service.  

Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities either caused or aggravated a right lower extremity disorder.  The only medical opinion of record as to secondary service connection is that of the May 2014 VA examiner.  As the examiner's negative nexus opinion was formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinion great probative value.  The opinion is also uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 
The overall evidence of record as discussed above weighs against a finding of a right lower extremity disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a right lower extremity disorder and his active duty or his service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities, service connection for a right lower extremity disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right lower extremity disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a right lower extremity disorder and the Veteran's active duty, including his service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities, service connection for a right lower extremity disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right lower extremity disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right lower extremity disorder, to include as secondary to his service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

		2.  Left Lower Extremity

The Veteran's STRs do not show any left lower extremity complaints.  As noted above, the Veteran had chiggers in June 1986, but no specific left lower extremity complaints were made.  There is no indication in his STRs of a chronic left lower extremity disorder.  

Post-service treatment records show that the earliest left lower extremity complaints was in September 2009 when the Veteran reported swelling in his legs for several years.  As the Board already discussed the September 2009 and June 2010 records showing lower extremity complaints above, they will not be readdressed.  None of the Veteran's treatment records contain any opinion relating the Veteran's left lower extremity complaints to his military service, to being secondary to the service-connected lumbar spine degenerative joint disease and/or bilateral lower extremity radiculopathy.  

No left lower extremity diagnosis was made at the November 2012 VA skin examination.  

As noted above, the Veteran was diagnosed with hammer toes, hallux valgus, and degenerative joint disease at a VA examination in May 2013.  At that examination, the Veteran denied any left leg complaints.  The examiner's negative nexus opinion was already discussed and will not be repeated.  Likewise, at the VA examination in May 2014, the examiner provided a negative nexus opinion regarding the Veteran's venous stasis condition on both direct and secondary bases. 

Based on a review of the evidence, the Board concludes that service connection for a left lower extremity disorder is not warranted.  Although the evidence shows that the Veteran currently has diagnoses of various disorders, it does not show that any disorder is related to his military service, to include being secondary to the service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities.

Regarding service connection on a direct basis, while the Veteran's STRs show chiggers in 1986, the evidence fails to show that any current disorder is related to that in-service occurrence.  The Veteran's contemporaneous STRs fail show to show that any chronic left lower extremity disorder began in service.  As discussed above, the Veteran's post-service treatment records do not show any left lower extremity complaints until 2009 over two decades after the chiggers.  No medical professional has provided any opinion indicating that any current left lower extremity disorder is related to the Veteran's military service.  None of the Veteran's treatment records showing left lower extremity diagnoses contain any such opinions.  The only medical opinions of record, that of the VA examiners as discussed above, indicates that the Veteran's currently diagnosed left lower extremity disorders are not related to his military service.  Those opinions are uncontradicted.  As the VA examiners opinions were formed after examining and interviewing the Veteran, reviewing his records, and as they contained well-reasoned rationales, the Board accords such opinions great probative value.  Consequently, the evidence fails to show a nexus between any currently diagnosed left lower extremity disorder and an in-service event, injury, or disease.  

Furthermore, regarding service connection on a presumptive basis, as the Veteran's claimed chiggers was during a period of ACDUTRA, the provisions regarding service connection for chronic diseases on a presumptive basis do not apply.  

The Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  None of the Veteran's treatment records or contentions has indicated a continuity of arthritis symptomatology following his military service.  

Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities either caused or aggravated a left lower extremity disorder.  The only medical opinion of record as to secondary service connection is that of the May 2014 VA examiner.  As the examiner's negative nexus opinion was formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinion great probative value.  The opinion is also uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of a left lower extremity disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a left lower extremity disorder and his active duty or his service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities, service connection for a left lower extremity disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a left lower extremity disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left lower extremity disorder and the Veteran's active duty, including his service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities, service connection for a left lower extremity disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left lower extremity disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left lower extremity disorder, to include as secondary to his service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities is denied.  See 38 U.S.C.A §5107.  

	B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

In this case, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling prior to November 20, 2012, and as 40 percent disabling from November 20, 2012, under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strains.  38 C.F.R. § 4.71a, DC 5237 (2014).  

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (2013).  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

As noted in the Introduction, the Veteran has been granted service connection for radiculopathy of the bilateral lower extremities.  As he did not disagree with the disability evaluations assigned, the Board will not address those disabilities in this decision.

The Veteran was afforded a VA examination in September 2009.  He reported intermittent pain in moderate severity with no incapacitating episodes.  He reported low back pain three times a week with bending and twisting lasting one to two days.  No additional limitation of motion or functional impairment during flare-ups was noted.  He reported spasms, weakness, decreased motion, and numbness when pain was present.  No associated objective neurologic abnormalities were noted.  No assistive devices were used.  The Veteran could walk for one quarter of a mile and was not unsteady.  There was no effect on his occupation as he was on Social Security disability due to on the job injury and there was no effect on his daily activities.  He was able to drive.

Examination revealed forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees bilaterally; and rotation to 30 degrees bilaterally.  There was no objective evidence of pain.  The Veteran noted pain from 80 to 90 degrees on flexion with no pain from zero to 80 degrees and at the end of extension, bilateral lateral flexion, and bilateral rotation with no pain from zero to the end of range of motion.  There was lumbar tenderness with preserved spinal contour and normal gait.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There were no postural abnormalities and no ankylosis.  Following repetition of motion, there was no change in motion and no additional limitation.  

At a VA examination in December 2010, the Veteran reported pain with difficulty moving and trouble sleeping.  He reported severe flare-ups that occurred weekly and lasted for hours.  During flare-ups, the Veteran had decreased ability to do usual activity.  He denied urinary and bowel problems, but did report numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He had erectile dysfunction due to diabetes.  He reported a history of fatigue, decreased motion, stiffness, weakness, and spasm.  He also reported moderate pain that was constant in duration and occurred daily.  There were no incapacitating episodes.  The Veteran used a cane for walking and was unable to walk more than few yards.  Posture and head position were normal and there was symmetry in appearance.  He had an antalgic gait with a cane.  There were no abnormal spine curvatures and no ankylosis.  There were no muscle abnormalities except for guarding and tenderness, which were not severe enough to result in an abnormal gait or spinal contour.  Range of motion testing revealed flexion to 70 degrees; extension to 20 degrees; lateral flexion to 30 degrees bilaterally; and rotation to 30 degrees bilaterally.  There was no objective evidence of pain and no additional limitations following repetition.  Muscle tone was normal and there was no atrophy.  He was not employed.  The Veteran's disability had minimal effects on chores, exercise, recreation, and travel.

The Veteran was afforded a VA examination in November 2012.  He reported pain in with difficulty moving and trouble sleeping.  He denied flare-ups that impacted function.  Range of motion testing revealed flexion to 20 degrees with pain at 20 degrees; extension to 10 degrees with pain at 10 degrees; lateral flexion to 15 degrees with pain at 15 degrees bilaterally; right rotation to 20 degrees with pain at 20 degrees; and left rotation to 15 degrees with pain at 15 degrees.  There was no change in motion following repetition, but he had less movement that normal and pain on movement.  He complained of pain with light palpation from the neck to the sacrum.  There was no guarding or muscle spasm.  There was no muscle atrophy.  He did not have other neurologic abnormalities besides the radiculopathy of the bilateral lower extremities.  A cane was used regularly.  

The Veteran's treatment records do not show his ranges of motion in degrees.  They also do not show muscle spasm, guarding, or localized tenderness; ankylosis; or associated neurologic abnormalities other than the service-connected radiculopathy of the bilateral lower extremities.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted prior to November 20, 2012, and a rating in excess of 40 percent is not warranted from November 20, 2012. 

Prior to November 20, 2012, the evidence fails to show that the Veteran had forward flexion greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  At worst, he was shown to have 70 degrees of flexion in 2010.  His combined range of motion has been greater than 120 degrees at the VA examinations.  The evidence for this time period also fails to show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although the Veteran had guarding and tenderness at the 2010 examination, it was not severe enough to result in an abnormal gait or abnormal spinal contour.  While the examiner did note that the Veteran had an antalgic gait, there is no indication that it was the Veteran's guarding and tenderness that caused such gait.  As such, a rating in excess of 10 percent prior to November 20, 2012, is not warranted.

The evidence since November 20, 2012, fails to show that the next higher rating of 50 percent is warranted.  None of the Veteran's treatment records or VA examination since November 20, 2012, show unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, a rating in excess of 40 percent is not warranted from November 20, 2012.
In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  None of the examinations or treatment records shows that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability.  Accordingly, the criteria for a rating in excess of 10 percent prior to November 20, 2012, and in excess of 40 percent from November 20, 2012, for limitation of motion for the Veteran's service-connected lumbar spine degenerative joint disease have not been met.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  However, the pertinent medical evidence of record fails to show objective neurologic abnormalities associated with the service-connected lumbar spine disability other than the service-connected radiculopathy of the bilateral lower extremities.  The VA examinations and treatment records fail to show other neurologic abnormalities related to the Veteran's service-connected lumbar spine degenerative joint disease.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected lumbar spine disability for which separate ratings are warranted.   

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent prior to November 20, 2012, and in excess of 40 percent from November 20, 2012, have not been met at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's lumbar spine symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's lumbar spine disability has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

	C.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for lumbar spine degenerative joint disease, evaluated as 10 percent disabling prior to November 20, 2012, and as 40 percent disabling from November 20, 2012; radiculopathy of the right lower extremity, evaluated as 10 percent disabling from November 20, 2012; and radiculopathy of the left lower extremity, evaluated as 10 percent disabling from November 20, 2012.  The Veteran's disability rating was 10 percent prior to November 20, 2012, and is 50 percent from November 20, 2012.  Even considering the Veteran's bilateral lower extremity radiculopathy to be of common etiology as the lumbar spine disability, the Veteran does not meet the criteria for consideration for entitlement to TDIU on a schedular basis.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

Regarding the Veteran's employment, his March 2010 application form shows that he last worked in 2006 as a machine operator.  He reported that he stopped working due to his health.  Regarding his education and training, he reported completing two years of high school and having no additional education or training.  

Information from the Veteran's last employer received in April 2010 shows that the Veteran was laid off.  The Veteran's SSA records show that he injured his left wrist at his last job.  An SSA record dated in July 2007 shows that the Veteran reported being unable to work because of his left wrist work injury.  There is no indication in the Veteran's SSA records that his service-connected disabilities preclude his obtaining and maintaining substantially gainful employment.

None of the Veteran's treatment records contain any opinion indicating that the Veteran is unemployable due to his service-connected lumbar spine and bilateral lower extremity disabilities.  His records show that he has several other disorders, including his left wrist disorder and a psychiatric disorder.

Regarding the effect of his disabilities on his employability, the December 2010 examiner opined that the Veteran's back disability caused decreased mobility, problems with lifting and carrying, and pain.  The November 2012 examiner opined that the Veteran's back pain may cause some difficulty with his work as a machinist and in construction.  The examiner noted that the Veteran had not worked since 2005 and was on Social Security disability for neck and hand/wrist injury.  The examiner opined that it was less likely than not that his lumbar spine condition would render him unable to secure or follow a substantially gainful occupation.  The examiner noted that the Veteran was diagnosed with degenerative disc disease and degenerative joint disease.  The examiner opined that the Veteran's degenerative joint disease was mild and his degenerative disc disease on MRI indicated some encroachment on spinal nerves.  No medical professional has provided any opinion indicating that the Veteran's service-connected disabilities alone render him unemployable.   

Based on a review of the evidence, the Board concludes that entitlement to a TDIU is not warranted.  While the evidence suggests that the Veteran is unemployable, it does not show that such unemployability is due solely to the Veteran's service-connected lumbar spine and bilateral lower extremity disabilities.  

The Veteran's treatment records and VA examinations fail to show that lumbar spine degenerative joint disease and radiculopathy of the bilateral lower extremities, when considering his employment and education background, render him incapable of performing the physical and mental acts required by employment.  The November 2012 examiner had the opportunity to examine the Veteran, as well as reviewing his records, yet provided a negative opinion.  Furthermore, as noted by the VA examiner, the Veteran's SSA records do not show that it is the Veteran's service-connected disabilities that render him unemployable.  While the Veteran's SSA records are not determinative, the Board does find such records weigh against a finding that the Veteran's service-connected disabilities alone, without considering his other medical problems, render him unemployable.  

At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful employment due solely to his service-connected lumbar spine degenerative joint disease and radiculopathy of the bilateral lower extremities.  The Veteran has not indicated being turned down for any jobs or starting employment and being unable to maintain such employment due solely to his lumbar spine degenerative joint disease and radiculopathy of the bilateral lower extremities.  

The evidence shows that the Veteran has other disabilities that likely also impair his employability, including a work related wrist injury.  In determining whether the criteria for the award of a TDIU have been met, the inability to work due to nonservice-connected disabilities cannot be considered.  38 C.F.R. §§ 4.14, 4.19.  Thus, while the Veteran may be unemployable, the evidence fails to show that his service-connected lumbar spine degenerative joint disease and radiculopathy of the bilateral lower extremities alone preclude substantially gainful employment.  

Although the Veteran's service-connected disabilities may cause interference to some extent with his employability, such interference is contemplated in the schedular rating currently assigned to the lumbar spine degenerative joint disease and radiculopathy of the bilateral lower extremities, and the evidence of record does not demonstrate that his service-connected disabilities alone result in unemployability.  While he has not been employed since 2006, a review of the evidence fails to show that the Veteran's service-connected disabilities, without taking into account physical impairment from nonservice-connected disabilities, renders him unemployable as discussed above.  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational and employment background.  Accordingly, the Board concludes that the criteria for a TDIU are not met and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107. 


ORDER

Entitlement to service connection for a right lower extremity disorder, to include as secondary to the service-connected lumbar spine degenerative joint disease and/or radiculopathy of the bilateral lower extremities is denied.

Entitlement to service connection for a left lower extremity disorder, to include as secondary to the service-connected lumbar spine degenerative joint disease and radiculopathy of the bilateral lower extremities is denied.

Entitlement to a rating in excess of 10 percent prior to November 20, 2012, and in excess of 40 percent from November 20, 2012, for lumbar spine degenerative joint disease is denied.

Entitlement to a TDIU is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


